Citation Nr: 1511015	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).

In January 2010, the Veteran testified at a hearing at the RO.  In February 2012, the Veteran withdrew his previously requested Board hearing.

This case was previously before the Board in August 2013 and September 2014, at which time the Board remanded the claims for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded for a VA opinion regarding whether the Veteran meets the criteria for specially adapted housing or special home adaptation grant due to his service connected disabilities.

The Veteran is service-connected for numerous disabilities including peripheral neuropathies of the bilateral upper and lower extremities, and for thoracolumbar degenerative joint disease, and a right knee disorder.  

A VA examination was conducted in September 2013 and addendums to that opinion were issued in March 2014 and May 2014.  The examiner opined that the Veteran's peripheral neuropathies were mild and that the limitations in ambulation were due to orthopedic issues.  The examiner suggested that an orthopedic examination would be appropriate; however no such examination was provided.  On remand in September 2014, the RO was directed to secure an opinion as to whether the Veteran's service-connected disabilities, to specifically include his thoracolumbar spine disorder and right knee disorder resulted in the loss of use of his extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

VA examinations were conducted in November 2014 for the Veteran's peripheral neuropathy and right knee disorder.  The physician noted that the Veteran's balance issues are impacted by his peripheral neuropathy, but concluded that his limitations with respect to ambulation are primarily due to orthopedic issues.  After a physical examination of the Veteran's right knee, a separate physician concluded that pain and incoordination could significantly limit functional ability when the joint is used repeatedly over time resulting in a lower level of function.  While the physician concluded that the Veteran realizes a lower level of function after repeated use, it is unclear if the lower level of function mentioned by the VA physician would equate to loss of use of the lower extremity.  Additionally, neither of the resulting examination reports comment on whether the combined impact of the Veteran's service-connected disabilities result in the loss of use of his extremities.  This is of particular importance given the VA physician's remarks in the September 2013 examination that the Veteran's limitation in walking appears to be multifactorial resulting primarily from his chronic arthritis involving the knees, hips, lumbar and cervical spine with compressive radiculopathy and diabetic peripheral neuropathy.  Accordingly, further clarification is required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to aid in determining whether entitlement to specially adapted housing or a special home adaption grant is warranted.  The examiner must review the entire claims file.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not that the combined effect of the Veteran's service-connected disabilities are responsible for either (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands.  The examiner must review the prior examination and addendum opinions and consider whether the combined impact of the Veteran's service-connected orthopedic disabilities in conjunction with the service-connected peripheral neuropathy of the bilateral upper and lower extremities cause any of the above results.

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




